In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00329-CV

IN THE INTEREST OF M.H. AND C.H.,            §    On Appeal from the 231st District
CHILDREN                                          Court
                                             §
                                                  of Tarrant County (231-527816-13)
                                             §
                                                  March 21, 2019
                                             §
                                                  Opinion by Chief Justice Sudderth
                                             §


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We reverse the trial court’s order terminating

Father’s parental rights and remand this case to the trial court for a new trial on the

issue of the termination of Father’s parental rights.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ Bonnie Sudderth________________
                                          Chief Justice Bonnie Sudderth